IN RE: 15-0581-B
JASON ROWELL V. FIRETROL PROTECTION SYSTEMS , INC.
                                                           FILED IN
                                                    12th COURT OF APPEALS
To Whom it May Concern,                                  TYLER, TEXAS
                                                    5/11/2015 11:32:56 AM
                                                         CATHY S. LUSK
I received on Friday, 5/8/15, notice that an accelerated appeal had
                                                             Clerk
been filed in the matter listed above. I received on Monday, 5/11/15,
notice that Mr. Rowell was no longer proceeding pro se and is now
represented by Mr. Niles Illich. I have not received payment for said
appeal and therefore have not produced the record.

If there are any additional questions that you may have, please feel
free to contact me.

Sincerely,
Cassie Condrey, CSR
100 North Broadway Avenue
Room 212
Tyler, Texas 75702
(903) 975-4331